



Exhibit 10.3

EMPLOYMENT AGREEMENT




THIS AGREEMENT (“Agreement”) is made and entered into as of this 8th day of
August, 2005 (the “Effective Date”) by and between Baseline, Inc., a Delaware
corporation (“Company”), Rafi Gordon (“Employee”), Studio Systems, Inc., a
Delaware corporation (“SSI”) and Hollywood Media Corp., a Florida corporation
(“HMC”).




RECITALS




A.

Company is engaged in the business of compiling, producing and licensing data
related to the entertainment industry;




B.

Employee is experienced in, and knowledgeable concerning, one or more aspects of
the business of Company and is able to render services to the Company which are
of a special, unique, extraordinary and intellectual character concerning the
Company’s business; and




C.

Company and Employee mutually desire to agree upon the terms of Employee’s
future employment with Company and to certain obligations of such employment.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:




1.

Term and Employment Period. Company shall employ the Employee and the Employee
shall serve the Company, on the terms and conditions set forth herein, for the
period commencing on and as of the Effective Date and shall terminate on the
date three (3) years following the Effective Date (the “Initial Term”), unless
terminated earlier in accordance with the terms of this Agreement; provided
however, Company shall have the option, in its sole discretion, to extend the
term of Employee’s employment for an additional one (1) year period (the
“Extension Term”) by providing Employee with notice no less than thirty (30)
days prior to the expiration of the Initial Term.  The Initial Term, together
with the Extension Term of the Employee’s employment, is collectively referred
to as the “Employment Period” or “Term.”




2.

Duties and Responsibilities of Employee.  Employee shall be based in Los
Angeles, California and during the Term, the Employee shall serve as President
of Company under the direction of the Chief Operating Officer of HMC (the
“Supervisor”) or Supervisor’s designee, and shall diligently and faithfully
perform all duties and responsibilities as may be assigned to him from time to
time or delegated to Employee by or upon the authority of Company’s Board of
Directors or by the Supervisor or HMC’s President or Chief Operating Officer to
utilize Employee’s special, unique and extraordinary skills in conjunction with
the Company’s businesses.  Employee accepts such employment upon the terms and
conditions contained in this Agreement.  Employee shall at all times perform his
duties and responsibilities under this Agreement and conduct Company’s business
in compliance with all applicable laws, rules, regulations or ordinances and in
compliance with any judgments, order or decrees or other legal obligations
binding on Company and HMC.




3.

Compensation.  




(a)

Annual Base Salary. Employee shall be paid a base annual salary during the
period he is employed hereunder at the annual rate of one hundred thirty-five
thousand dollars ($135,000) (the “Base Salary”), with such Base Salary payable
in installments consistent with Company’s normal payroll schedule, subject to
applicable withholding and other taxes. It is hereby further understood and
agreed, that during the period Employee is employed hereunder, the Base Salary
shall be increased as follows, payable in installments consistent with Company’s
normal payroll schedule, subject to applicable withholding and other taxes: (i)
by an additional fifteen thousand dollars ($15,000) effective as of January 14,
2006, (ii) by an additional ten thousand




Page 1




--------------------------------------------------------------------------------



dollars ($10,000) effective as of January 14, 2007 and (iii) by an additional
ten thousand dollars ($10,000) effective as of January 14, 2008.




(b)

Annual Bonus if Meet EBITDA Budget.  For purposes of this Agreement, “Combined
Company” shall mean Company and SSI. In addition to the Base Salary set forth
above for each calendar year ending during Employee’s employment hereunder
(each, a “Bonus Year”), Employee shall be entitled to receive an annual bonus
for such Bonus Year as follows, subject to the following conditions: If actual
audited “EBITDA” (for purposes hereof, whenever this agreement refers to actual
audited “EBITDA” it is based on Combined Company’s financial statements included
in the audited consolidated financial statements of HMC), as calculated by the
Chief Accounting Officer of HMC, exceeds the prior year’s actual audited
“EBITDA” as calculated by the Chief Accounting Officer of HMC, but Employee has
failed to meet “Budgeted EBITDA” targets (as defined below) of the applicable
Bonus Year, then Employee will be eligible for an annual bonus equal to the
product of (i) seven and one-half percent (7.5%) and (ii) the amount by which
the actual audited “EBITDA” of the current year exceeds the actual audited
“EBITDA” of the prior year. If actual audited “EBITDA”, as calculated by the
Chief Accounting Officer of HMC, exceeds the prior year’s actual audited
“EBITDA” as calculated by the Chief Accounting Officer of HMC and Employee has
met or exceeds the “Budgeted EBITDA” targets (as defined below) of the
applicable Bonus Year, then in addition to the annual bonus set forth in the
preceding sentence, Employee will be eligible to receive an additional annual
bonus equal to the product of (i) two and one-half percent (2.5%) and (ii) the
amount by which the actual audited “EBITDA” of the current year exceeds the
actual audited “EBITDA” of the prior year.  If Employee does not meet the
applicable year’s “Budgeted EBITDA target and the actual audited “EBITDA” does
not exceed the prior year’s actual audited “EBITDA” then, Employee shall not be
entitled to receive any annual bonus.  “Budgeted EBITDA” targets, and actual
audited “EBITDA”, shall be as calculated in accordance with Exhibit A by the
Chief Accounting Officer of HMC.  It is hereby agreed and understood that each
year Exhibit A shall be revised and updated by the Chief Accounting Officer of
HMC, which Exhibit A shall be incorporated herein, and Employee acknowledges and
accepts such Exhibit A and the targets included therein. For purposes of this
Agreement, “Budgeted EBITDA” shall be calculated in accordance with the
components set forth on Exhibit A, and excludes any proposed, contemplated or
actual future acquisitions from the date hereof, unless otherwise agreed to in
writing by both parties hereto. Moreover, it is hereby understood and agreed
that for purposes of calculating bonus hereunder, (A) for the 2004 calendar
year, actual “EBITDA” shall mean the amount of one million seven hundred fifty
thousand dollars ($1,750,000) and (B) “Budgeted EBITDA” may be adjusted upon any
and all acquisitions or divestitures of Company, as reasonably determined by
HMC. Any and all bonuses payable in accordance with this section shall be paid
within two and half months after the last day of the fiscal year of the company
to which the bonus relates.




(c)

Other Bonuses.  In addition to the annual bonus set forth above, Employee shall
be eligible for either the Sale Bonus (as defined below) under the following
Section (c)(i) or the Term Bonus (as defined below) under the following Section
(c) (ii), subject to the following terms and conditions:




(i)

Bonus Upon Sale of Company




If, at any time during the Term and prior to the expiration or early termination
of this Agreement, (1) Employee is then currently employed under this Agreement
and (2) all or substantially all of Combined Company’s assets (but at least
assets comprising 90% or more of the book value of the Combined Company’s assets
and 90% or more of the Combined Company’s contracts with its customers) or all
of Combined Company’s capital stock is sold to a third-party unaffiliated with
the Company or HMC (a “Company Sale”), then, upon Employee’s prior voluntary
execution of (A) a written release of any and all claims Employee may assert
against the Company or any other Company Party, including without limitation any
claims for lost wages or benefits, stock options, compensatory damages, punitive
damages, attorneys’ fees, equitable relief or any other form of damages or
relief (excluding claims for amounts which may be payable pursuant to this
Agreement), which Release shall be prepared by the




Page 2




--------------------------------------------------------------------------------



Company (the “Release”) and (B) a non-competition and non-solicitation agreement
in favor of Combined Company and, with respect to the non-solicitation
covenants, any Company Party on terms substantially similar to those set forth
in Section 9 below (the “Non-Competition Agreement”), Employee shall be eligible
to receive a bonus (a “Sale Bonus”) equal to the sum of: (a) two and one-half
percent (2.5%) of the portion of the “Net Purchase Price” (as defined below)
that exceeds ten million dollars ($10,000,000) up to fourteen million dollars
($14,000,000) and (b) five percent (5%) of the portion of the Net Purchase Price
that exceeds fourteen million dollars ($14,000,000) up to eighteen million
($18,000,000) and (c) ten percent (10%) of the portion of the Net Purchase Price
that exceeds eighteen million ($18,000,000); to be payable at HMC’s option and
sole discretion, either in cash or a proportionate share of the type of
consideration rendered by buyer at closing or as otherwise provided below in
Section 3(d), each in HMC’s sole discretion.   For purposes hereof, “Net
Purchase Price” shall mean the purchase price paid to Combined Company and/or
HMC at closing for the purchase of Combined Company less the sum of (a) any and
all debt, payables or other liabilities of Company not assumed or acquired by
purchaser at the close of such sales (in other words, all such liabilities that
remain liabilities of HMC or any subsidiary of HMC following the closing of such
sale), and (b) any and all brokerage fees, finders fees and other transaction
costs and fees and closing costs incurred or paid by HMC or any subsidiary of
HMC. It is hereby understood and agreed that the sale of all or substantially
all of the assets or stock of HMC, shall not be considered a “Company Sale” for
purposes hereof; or




(ii)

Bonus Upon Expiration of Employment Period.  




If, at the expiration of the full Employment Period or the early termination of
the Employment Period by the Company pursuant to Section 12(a) or Section 12(c)
of this Agreement, (1) there has not been an early termination of the Employment
Period by either Company or Employee, for any reason other than a termination by
the Company pursuant to Section 12(a) or Section 12(c) of this Agreement, and
(2) there has not been any Company Sale, then, upon Employee’s prior voluntary
execution of the Release and the Non-Competition Agreement, Employee shall be
eligible to receive a bonus (the “Term Bonus”) equal to the following: (a) two
and one-half percent (2.5%) of the portion of the “Value Component” (as defined
below) that exceeds ten million dollars ($10,000,000) up to fourteen million
dollars ($14,000,000), (b) five percent (5%) of the portion of the “Value
Component” that exceeds fourteen million dollars ($14,000,000) up to eighteen
million dollars ($18,000,000) and (c) ten percent (10%) of the portion of the
“Value Component” that exceeds eighteen million dollars ($18,000,000); to be
payable at HMC’s option and sole discretion either in (a) unregistered common
stock of HMC (or its successor) at the then “Fair Market Value” (as defined
below) of such common stock, or (b) twelve equal monthly cash payments beginning
on the one month anniversary date of the expiration date of the Employment
Period.  For purposes hereof, “Value Component” shall mean six (6) times the
actual EBITDA, excluding any proposed, contemplated or actual future
acquisitions from the date hereof, the components of which shall be based on
audited financials, calculated and adjusted in accordance with the terms set
forth in Exhibit A, calculated on an annualized basis over the six (6) months
immediately prior to such applicable early termination or expiration date. For
purposes hereof, “Fair Market Value” means (i) the arithmetic average of the
closing sales price of the common stock of HMC on the five consecutive business
days ending on and including the third business day immediately preceding the
applicable expiration date or early termination date of the Employment Period on
The Nasdaq Stock Market, Inc., or such other U.S. national securities exchange,
as reported by The Nasdaq Stock Market, Inc. or, if not so reported by The
Nasdaq Stock Market, Inc., the




Page 3




--------------------------------------------------------------------------------



average of the high bid and low asked quotations for one share of such security
as reported by the National Quotations Bureau Incorporated or similar
organization on such dates, or (ii) if the closing price for such security
cannot be calculated in the manner specified in clause (i) at the relevant time,
the fair market value of one share of such security as of the date of
determination as determined in good faith by the Board of Directors of HMC.




(d)

Payment of Sale Bonus or Term Bonus.  Any Sale Bonus or Term Bonus, if any, is
payable in cash or unregistered shares of stock of HMC (as provided below), or
partially in cash and partially in stock of HMC, as determined by HMC in its
sole discretion (it being acknowledged that any stock payment issued would need
to be issued in compliance with Nasdaq listing (or other stock listing)
requirements applicable to HMC, as determined by HMC in its sole discretion).
 The cash portion of any Sale Bonus or Term Bonus is referred to below as the
“Cash Amount”.  HMC must notify the Employee of the amount of the Cash Amount,
or the percentage of the Sale Bonus or Term Bonus that will be the Cash Amount,
prior to (a) the closing of the Company Sale (in the case of a Sale Bonus) or
(b) the applicable early termination or expiration date (in the case of a Term
Bonus), as the case may be (the “Payment Date”).  The Cash Amount of any Sale
Bonus or Term Bonus would be paid in twelve (12) equal monthly installment
payments, with the first installment payable on the Payment Date”; provided,
however, if the Cash Amount of any Sale Bonus or Term Bonus exceeds one million
dollars ($1,000,000), then it shall be payable in twenty four (24) equal monthly
installment payments, with interest accruing at “Prime Rate” (as defined below)
on any unpaid balances starting on the one (1) year anniversary date of the
Payment Date.  If HMC elects to pay a bonus in shares of stock of HMC, HMC shall
issue and deliver or cause to be issued and delivered to the Employee, on a date
(the “Issue Date”) no later than the Payment Date, such number of shares (the
“Bonus Shares”) of common stock of HMC (or its successor) equal to the quotient
of (i) the dollar amount of the bonus to be paid in stock (the “Stock Payment
Amount”), divided by (ii) the “Fair Market Value” (as defined above) per share
of such common stock as of the Issue Date.  It is hereby understood and agreed
that Employee is eligible to receive a Sale Bonus or Term Bonus pursuant to the
terms hereof, but Employee shall never receive both a Term Bonus and a Sales
Bonus.  For purposes of this Agreement, “Prime Rate” shall be defined as the
highest “Prime Rate” (if more than one Prime Rate is given) of large U.S. money
center commercial banks as published in The “Money Rates” column of the Wall
Street Journal (Eastern Edition) on the first day of the applicable month for
which interest accrues hereunder (and if such first day is a Saturday, Sunday or
holiday on which such Prime Rate is not published, then the applicable Prime
Rate for such month shall be as published on the latest preceding business day).
 In the event the Wall Street Journal (Eastern Edition) ceases publishing such
Prime Rate, then the Prime Rate shall be the then applicable prime rate of
interest published in such other financial publication as determined by HMC in
its reasonable discretion.




4.

Extent of Services.  Employee shall devote Employee’s entire business time,
attention and energy exclusively to the business of the Company in the
advancement of the best interests of Company and shall not pursue any outside
business activities without the prior written consent of the Company, which
consent may be withheld in the sole discretion of the Company.




5.

Vacation.  Employee shall be entitled to vacation accruable in accordance with
the Company’s general vacation policy, commensurate with other employees of the
Company holding similar titles.  If Employee’s employment is terminated (whether
with or without cause and whether during or after the Employment Period),
Employee will not be paid for accrued, but unused, vacation consistent with the
Company’s vacation policy.




6.

Employee Benefits.  Employee shall be eligible to participate in all employee
benefit plans and benefit programs of Company in effect during the Employment
Period to the same extent as other active employees of the Company, including,
without limitation, the employee stock option plan of the Company’s majority
owning parent company, Hollywood Media Corp. which stock option plan is subject
to the control and approval of Hollywood Media Corp.’s Stock Option Committee
and Board of Directors. The Company may,




Page 4




--------------------------------------------------------------------------------



without notice, change, modify, amend, or terminate any bonus plans, employee
benefit plans and benefit programs that may be in effect either on the Effective
Date or as may be adopted later.




7.

Trade Secrets.  Employee acknowledges and agrees that, among Employee’s duties
for Company, Employee will be employed by Company in a position which could
provide the opportunity for conceiving, designing and/or reducing to practice
improvements, developments, ideas or discoveries, whether patentable or
unpatentable (collectively hereinafter referred to as “Trade Secrets”).
 Employee acknowledges that all Trade Secrets which occur as a result of
Employee’s employment shall be and remain the sole and exclusive property of the
Company or SSI, as the case may be.  Employee hereby assigns, and agrees to
assign, to Company or SSI, as the case may be all of Employee’s right, title and
interest in and to any and all Trade Secrets which occur as a result of
Employee’s employment to the Company.




Employee’s Initials   /s/ RG







8.

Copyrights.  Employee agrees that all right, title and interest in any and all
copyrights, copyright registrations and copyrightable subject matter which occur
as a result of Employee’s employment with the Company shall be the sole and
exclusive property of the Company or SSI, as the case may be, and agrees that
such works comprise works made for hire.  Employee hereby assigns, and agrees to
assign, all right, title and interest in any and all copyrights, copyright
registrations and copyrightable subject matter which occur as a result of
Employee’s employment to the Company or SSI, as the case may be.




Employee’s Initials   /s/ RG










9.

Non-Competition and Non-Solicitation.




(a)     Covenants Not to Compete.  Except in connection with his performance of
services for Company, Employee agrees that at no time during the Term and for a
period of three (3) years after (1) expiration of the Term or the earlier
termination of Employee by Company for cause (as defined herein), or (2) the
earlier termination of Employee by Employee for any reason (collectively, the
“Non-compete Tail Period”), will he, without the prior written consent of the
Board (which consent shall not be unreasonably withheld), (i) directly or
indirectly engage in; or (ii) have any direct or indirect interest in (whether
as a proprietor, partner, investor, shareholder, member or lender) any
corporation, partnership, limited liability company, trust or other entity
(each, an “Entity”) that directly or indirectly is or expects to engage in; or
(iii) assist or render services (whether or not for compensation, and whether as
a director, officer, employee, agent, advisor or consultant) to or for any
Entity that directly or indirectly is or expects to become engaged in Combined
Company’s business or any business of HMC or any of its affiliates or
subsidiaries.




(b)     Covenant Not to Solicit or Interfere.  Except in connection with his
performance of services for Company, Employee agrees that at no time during the
Term and for a period of three (3) years after the expiration or earlier
termination of the Term (the “Non-solicitation Tail Period”) will he, without
the prior written consent of the Board (which consent may be granted or withheld
in the Board’s sole and absolute discretion), directly or indirectly through the
actions of any other individual or Entity, whether for his own benefit or for
that of another individual or Entity, (i) solicit, divert or take away, or
attempt to solicit, divert or take away, any individual who is on or at any time
during the Term an employee of SSI,  Company or any affiliate, subsidiary or
parent company of Company (collectively, “Company Party”), or induce or attempt
to induce any such employee to terminate his or her employment with such Company
Party; or (ii) solicit, divert or take away, or attempt to solicit, divert or
take away, any individual or Entity who is then, or at any time during the Term
was, a customer or client of any Company Party, or advise or induce any such
individual or Entity not to continue as a customer or client of such Company
Party.




(c)     Exclusion for Publicly Traded Securities. Notwithstanding anything to
the contrary contained in this Agreement, Employee may own (beneficially or of
record) securities issued by any Entity, if




Page 5




--------------------------------------------------------------------------------



such securities are listed on any national securities exchange or are registered
under Section 12(g) of the Securities Exchange Act of 1934, and such ownership
does not exceed one percent (1%) of the aggregate issued and outstanding shares
or units of such securities.




(d)     Blue Pencilling.  In the event any provision of this Section 9 is held
by an arbitrator or court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way. Without in any way
limiting the generality of the preceding sentence, in the event the covenant not
to compete contained herein and/or the non-solicitation covenant contained
herein, in the view of a court or arbitrator asked to rule upon the issue, is
deemed unenforceable by reason of covering too large an area, too long a period
of time or too many business activities, then the same shall be deemed to cover
only the largest area, the longest time period or the most business activities,
as the case may be, which will not render it unenforceable (as determined by the
court or arbitrator, as applicable).  The covenants contained herein shall be
construed as a series of separate covenants, one for each county of the State of
California and one for each other county of the United States of America.  In
the event in any proceeding, a court of competent jurisdiction or arbitrator
shall refuse to enforce any of the separate covenants deemed included in this
Agreement, then such unenforceable covenants shall be deemed deleted from this
Agreement to the extent necessary to permit the remaining separate covenants to
be enforced.




(e)     It is expressly recognized and agreed that the covenants set forth in
this Section 9 are for the purposes of restricting the activities of Employee
only to the extent necessary for the protection of the legitimate business
interests of Company and its affiliates, and Company and Employee agree that
said covenants are reasonable for that purpose and that such covenants do not
and will not preclude Employee from engaging in activities sufficient for the
purpose of earning a living.




10.

Proprietary Information.  Employee acknowledges and agrees that certain
non-public information obtained by Employee relating or pertaining to any
Company Party’s businesses, projects, products, services, trade secrets,
confidential information (including customer lists, supplier lists, methods of
operations and financial information), unpublished know-how (whether patented or
unpatented) and other business information not easily accessible to other
persons in the trade (collectively, the “Proprietary Information”), are
proprietary in nature; provided, however, there shall be excluded from the
meaning of Proprietary Information any information which is or becomes generally
known within the industry through some non-confidential source other than
Employee.  Employee acknowledges that the Proprietary Information shall be
considered by Employee to be confidential, and Employee covenants and agrees not
to publish, disclose or reveal (whether directly or indirectly) any part of the
Proprietary Information to any entity or person or use the same for his/her own
purposes or personal gain or the purposes of other, during the term of this
Agreement or after its termination or expiration.  Upon termination (voluntary
or otherwise) of Employee’s employment with the Company, Employee will return to
the applicable Company Party all things belonging to a Company Party, and all
documents, records, notebooks and tangible articles containing or embodying any
Proprietary Information, including copies thereof, then in Employee’s possession
or control, whether prepared by Employee or others, will be left with the
applicable Company Party.




Employee’s Initials   /s/ RG







11

Remedies.  Employee acknowledges that Employee’s services are of a special,
unique, unusual, extraordinary and intellectual character with regard to the
development of the Combined Company’s businesses and that in the each and every
breach or violation or threatened breach or violation by Employee of any terms
and conditions of this Agreement by Employee (including but not limited to
Sections 7, 8, 9 and 10 above), the Combined Company’s remedies at law may be
inadequate and that the Combined Company, in addition to all other remedies
available to it at law or in equity (including without limitation, specific
performance of the provisions hereof), shall be entitled to seek to enjoin the
commencement or continuance thereof and may, with notice to Employee, apply to
any court of competent jurisdiction for entry of equitable relief, including,
without limitation, an immediate restraining order or injunction.   Employee
further agrees that Sections 7, 8, 9 and 10 shall be enforceable by the
applicable Company Party whether or not there is any claim of breach of any
other




Page 6




--------------------------------------------------------------------------------



term of this Agreement. Company or other applicable Company Party may pursue any
of the remedies described in this Section 11 concurrently or consecutively in
any order as to any such breach or violation, and the pursuit of one of such
remedies at any time will not be deemed an election of remedies or waiver of the
right to pursue any of the other of such remedies.  In the event that a court of
any jurisdiction holds this Agreement wholly or partially unenforceable because
of the breadth of its scope or otherwise, it is the intention of the Company and
the Employee that such a holding shall not bar or in any way affect the
Company’s or other Company Party’s, as the case may be, right to relief in the
course of any other jurisdiction within the scope of this Agreement.




Employee’s Initials   /s/ RG







12.

Termination.  




(a)

Death or Disability.  In the event Employee dies or becomes disabled during the
Employment Period, this Agreement shall terminate on the date on which death or
disability occurs (except as to salary and rights already accrued), and the sole
remaining obligations of the Company under this Agreement shall be to pay
Employee or Employee’s named beneficiary or heirs the salary amounts due
Employee to the date of Employee’s disability or death.  For purposes of this
Agreement, Employee shall be considered “disabled” when, as the result of injury
or sickness, Employee has been wholly and continuously disabled and prevented
from performing Employee’s duties for ninety (90) consecutive days.




(b)

Cause.  The Company may terminate Employee’s employment and all Company’s
obligations hereunder by written notice to Employee, for “cause” (as defined
below).  In the event the Company invokes its right as described in this
paragraph, and Employee challenges the Company’s interpretation of the
definition of cause, then such dispute shall be settled by binding arbitration.
 For purposes of this Agreement, “cause” shall be defined as willful misconduct
or intentional or continual failure to perform stated and material duties after
reasonable notice and opportunity to cure any failure or default, a known breach
of fiduciary duties where such breach is made known to Employee and Employee is
given a reasonable opportunity to remedy or cure the breach, or if Employee
commits any acts of dishonesty, fraud, misrepresentation or other acts of moral
turpitude against the Company or violates any of the policies or terms of the
Employee Handbook previously provided to Employee.  In the event the Company
terminates this Agreement for cause (as defined above), or in the event Employee
leaves the employment of Company on Employee’s own initiative other than for
“good reason” (as defined below), the Company shall no longer be obligated to
make any further salary, bonus or other payments to Employee beginning on such
date.  




(c)

Other.  The Company may at any time terminate Employee’s employment for reasons
other than for cause, in the sole discretion of the Company.  In the event that
this Agreement is terminated by Employee for good reason, or by the Company
other than for cause, death or disability, upon Employee’s prior voluntary
execution of the Release referenced in Section 3(c)(i) above, the Company’s sole
obligations to Employee shall be to pay any Term Bonus due and owing as
calculated hereinabove as of the date of such termination and continue to pay
Employee the Base Salary described in Section 3 for the shorter of (i) the
remainder of the Employment Period and (ii) six months after the date of
termination.  In addition, if this Agreement is terminated by Employee for good
reason, or by the Company other than for cause, death or disability, upon
Employee’s prior voluntary execution of the Release, the options to purchase
common stock of HMC held by Employee and scheduled to vest on the next scheduled
vesting date shall vest upon such termination and be exercisable thereafter on
the terms set forth in the option grant agreement.  As used herein, the term
“good reason” means that without Employee’s prior written consent the Company
has (a) reduced Employee’s base salary by 10% or more from the rate set forth
herein, or (b) has deprived Employee of the title set forth herein in Section 2.



















Page 7




--------------------------------------------------------------------------------



13.

General.  




(a)

Notices.  All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by registered or certified
mail, return receipt requested or when sent by overnight delivery service,
obtained signature for delivery or by facsimile upon confirmation of successful
transmission of the facsimile.




if to Employee at:

Rafi Gordon

2 Ketch Street, #108

Marina Del Ray, CA  90292

Telecopier No.: 310-306-2656







and if to Company at:

Baseline, Inc.

2255 Glades Road

Suite 221A

Boca Raton, FL  33431

Attention:  Mitchell Rubenstein, Chief Executive Officer

Telecopier No.:  (561) 998-2974

with a copy to:




Baseline, Inc.

2255 Glades Road

Suite 221A

Boca Raton, FL  33431

Attention: Melissa H. Orlen, Counsel




with a copy to:

Weissmann, Wolff, Bergman, Coleman, Grodin & Evall, LLP

9665 Wilshire Boulevard

Suite 900

Beverly Hills, CA 90212

Attention: Andrew J. Schmerzler




(b)

Assignment.  This Agreement shall inure to the benefit of, and shall be binding
upon, the Company and its successors and assigns, including any person with
which the Company may merge, consolidate or transfer all or substantially all of
its assets.  Insofar as the Employee is concerned, this Agreement, being
personal, cannot be assigned.




(c)

Governing Law. The validity, construction, performance and enforcement of this
Agreement shall be governed by the laws of the State of California, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws.




(d)

Captions.  The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement




(e)

Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.







Page 8




--------------------------------------------------------------------------------



(f)

Amendment. This Agreement may not be amended, modified, superseded, canceled,
renewed or extended other than by written instrument executed by both of the
parties hereto, or in the case of waiver, by the party waiving compliance.




(g)

Arbitration.  Except as otherwise provided in Section 11 hereof, Employee and
each Company Party each agree that any and all disputes and claims arising out
of or related to Employee’s employment by Company or the termination thereof,
shall be submitted to binding arbitration in Palm Beach County, Florida pursuant
to the then-existing model employment dispute rules of the American Arbitration
Association (“Rules”), before three (3) arbitrators to be selected pursuant to
the then-existing Rules.  Employee hereby acknowledges, understands and agrees
that, in agreeing to submit such disputes and/or claims to arbitration, both
Employee and each Company Party each give up the right to have the dispute(s) or
claims(s) heard in a court of law by a judge or jury. However, nothing herein
shall in any way limit either Employee or each Company Party’s statutory rights
and/or remedies, all of which are reserved and may be alleged in the arbitration
process, and nothing herein shall in any way limit any Company Party’s rights
under Section 11 hereof.  Moreover, nothing herein shall restrict any resort to
any statutory agency charged with enforcing any of Employee’s or any Company
Party’s statutory rights and/or remedies; however the review of any such
agency’s actions shall be had before the arbitrators as discussed above and not
before a judge or jury.  By signing this Agreement, Employee understands that
Employee may not have a jury decide any dispute or claim, but that any such
dispute or claim shall be decided only by the arbitrators.  The arbitrator shall
issue a written decision, including the arbitrator’s written findings and
conclusions upon which any award is based. Each party shall bear its own costs
and expenses and an equal share of the arbitrators’ and administrative fees of
arbitration.




(h)

Waiver.  The failure of either party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same.  No waiver by either party of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or waiver of the breach of any other term
or covenant contained in this Agreement.




(i)

Severability.  Invalidity or unenforceability of any provision of this Agreement
shall in no way affect the validity or enforceability of any other provisions.




14.

Sale of the Company.




(a)

Continuation of Agreement in a Sale.  Nothing in this Agreement shall preclude
or impair the Company from (i) consolidating or merging into or with another
entity, or (ii) transferring all or any substantial portion of its assets (which
may include this Agreement) to another person or entity which assumes this
Agreement and the obligations of the Company hereunder in writing.  Upon such
consolidation, merger, or transfer of assets and assumption, the term “the
Company” as used herein, shall mean such surviving or consolidated entity or
such assignee, as the case may be, and this Agreement shall continue in full
force and effect, except that (A) upon and following any such event, or in the
event that a person or entity not previously affiliated with the Company or HMC
acquires more than 50% of the Company’s capital stock (or more than 50% of the
voting power of such capital stock), HMC shall have no obligations under this
Agreement (it being agreed, however, that HMC and other HMC Entities shall
continue to be protected from Employee’s competing activities under Section 9
hereof during the Term and subsequent Non-solicitation Tail Period and
Non-compete Tail Period), and (B) upon and following such assignment and
assumption of this Agreement in the case of asset transfer, the party which is
the “Company” hereunder as of the time immediately prior to the closing of such
transaction (the “Prior Company”) shall have no obligations under this Agreement
other than the payment of salary through the period ending on the date of
closing of the asset transfer, and payment of the Sale Bonus if one is due in
respect of such transaction (and the assignee (the “New Company”) will not be
obligated to pay such Sale Bonus unless the New Company also expressly assumes
the obligation to pay such Sale Bonus, in which event the New Company but not
the Prior Company shall be obligated to pay the Sale Bonus).  Notwithstanding
the foregoing, if any transaction contemplated by this Section 14(a) constitutes
a “Company Sale” under Section 3(c)(i) hereof, and the Employee is paid a Sale
Bonus in accordance with the terms of




Page 9




--------------------------------------------------------------------------------



Section 3(c)(i) hereof, the Employee acknowledges and agrees that he shall not
be entitled to a Term Bonus (or another Sale Bonus) under this Agreement
notwithstanding that the Agreement continues in effect after any such
transaction that constitutes a “Company Sale” under Section 3(c)(i) hereof.  




(b)

Termination of Agreement in a Sale.  Notwithstanding anything to the contrary in
this Agreement, in the event of the closing of a transaction (a “Sale
Transaction”) in which the Company or its business is acquired by a person or
entity not previously affiliated with the Company or HMC, including any
transaction in which: (i) the Company is merged or consolidated with another
entity, (ii) 50% or more of the Company’s assets are purchased, or (iii) more
than 50% of the Company’s capital stock (or more than 50% of the voting power of
such capital stock) is acquired, then the entity which is the “Company”
hereunder as of the time immediately preceding the Sale Transaction shall have
the right to terminate this Agreement effective as of the time immediately
preceding the closing of the Sale Transaction, by giving written notice to the
Employee not less than 15 days prior to the closing of the Sale Transaction (but
such termination shall be effective only if the closing occurs).  If such notice
is given and the closing of the Sale Transaction and such termination of this
Agreement occurs, then (A) such termination shall constitute a termination
without “Cause” to which Section 12(c) applies (and the Employee shall
accordingly receive the amounts payable under Section 12(c)), (B) such Sale
Transaction shall constitute a “Company Sale” under Section 3(c)(i) hereof and
the Employee shall be paid the Sale Bonus due thereunder and (C) the Term Bonus
shall not be payable in respect of such transaction or termination
notwithstanding Section 3(c)(ii) or any provision hereof to the contrary.




(c)

Nothing in this Agreement nor the existence hereof shall restrict or prohibit
(i) the ability of a Company Party to sell, assign, mortgage, pledge or
hypothecate any of its assets, nor (ii) the ability of any holder (other than
the Employee, as provided herein) of a Company Party’s capital stock or other
securities or debt to sell, assign, mortgage, pledge or hypothecate any of such
rights or assets.




[Signatures to follow.]







Page 10




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




COMPANY:

EMPLOYEE:




Baseline, Inc.







By:   /s/ Mitchell Rubenstein

/s/ Rafi Gordon






Name:

Mitchell Rubenstein

Rafi Gordon




Title:

Co-Chief Executive Officer







HMC:

SSI:






Hollywood Media Corp.

Studio Systems, Inc.







By:  /s/ Mitchell Rubenstein

By:  /s/ Mitchell Rubenstein






Name:

Mitchell Rubenstein

Name:

Mitchell Rubenstein

Title:

Chief Executive Officer

Title:

Chief Executive Officer
















Page 11




--------------------------------------------------------------------------------



Exhibit A*




Baseline

Statement of Operations

Calendar Year 2005 Budget










Revenue

(in thousands)

 

$5,383

 

Cost of Revenue

2,493

   

Gross Margin

2,890

      

Selling General & Admin

834

 

Depreciation

612

   

Operating expenses

1,446

   

Net Operating Income

1,444

 

Other

—

 

Income (Loss) Before Taxes

$1,444

      

EBITDA

$2,054

 




* This exhibit shall be updated yearly as set forth in the Agreement.  







/s/ Rafi Gordon






Employee










Company:







By:   /s/ Mitchell Rubenstein




Name:

Mitchell Rubenstein




Title:

Co-Chief Executive Officer










Page 12




--------------------------------------------------------------------------------






Exhibit A Continued




Examples of Bonus Calculation




 

Example # 1

 

Example # 2

 

Example # 3

      

Actual audited EBITDA

$2,054,000.00

 

$2,254,000.00

 

$1,954,000.00

      

Base Salary

$135,000.00

 

$135,000.00

 

$135,000.00

      

Bonus

-

7.5% of excess over prior year actual

22,800.00

 

37,800.00

 

15,300.00

-

2.5%

7,600.00

 

12,600.00

 

*N/A

   Total Bonus

30,400.00

 

50,400.00

 

15,300.00

             

Total compensation

$165,400.00

 

$185,400.00

 

$150,300.00

                    

* N/A as Actual audited EBITDA did not meet Budgeted EBITDA

                   







/s/ Rafi Gordon






Employee










Company:







By:   /s/ Mitchell Rubenstein




Name:

Mitchell Rubenstein




Title:

Co-Chief Executive Officer







Page 13


